PD-1427-13
                                                                           COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                         Transmitted 3/17/2015 1:14:25 PM
March 17, 2015
                                                                           Accepted 3/17/2015 1:28:26 PM
                                                                                             ABEL ACOSTA
                                                                                                     CLERK



                          Nicholas “Nico” LaHood
                           Criminal District Attorney
                                  Bexar County, Texas

March 17, 2015

Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308
Austin TX 78711

      Re:        Vanessa Cameron v. State, No. PD-1427-13
                 Additional Authorites

Dear Mr. Acosta:

        I will be citing two additional authorities during my oral argument tomorrow in
this case:

      Barnes v. State, No. 04-13-00346-CR (Tex.App.—San Antonio delivered
December 10, 2014) – trial court did not take any ―affirmative action to exclude the
public…‖

      Pena v. State, 441 S.W.3d 635 (Tex.App.—Houston [1st Dist.] 2014, pet. ref’d) –
Under Lilly v. State, burden of proof is on defense.

      Please call these cases to the attention of the Court. Thank you for your help.

                                          Very truly yours,
                                          Jay Brandon


copy: Gerry Goldstein, attorney for Appellant




       Paul Elizondo Tower – 101 W. Nueva St., Fourth Floor - San Antonio, Texas 78205
                                      (210) 335-2311
                          For Victim Assistance call (210) 335-2105